Case 2:20-cv-06552-DSF-JEM Document 19 Filed 09/14/20 Page 1 of 3 Page ID #:338


                                                                           JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     LAWRENCE STRACCIA,                    CV 20-6552 DSF (JEMx)
         Plaintiff,
                                           Order GRANTING Motion to
                     v.                    Remand (Dkt. No. 16)

     WALMART, INC.,
        Defendant.



       Plaintiff Lawrence Straccia moves to remand this because the case
    was removed beyond the one-year deadline. The Court deems this
    matter appropriate for decision without oral argument. See Fed. R.
    Civ. P. 78; Local Rule 7-15. The hearing set for September 21, 2020, is
    removed from the Court’s calendar.

          A case may not be removed under subsection (b)(3) on the
          basis of jurisdiction conferred by section 1332 more than 1
          year after commencement of the action, unless the district
          court finds that the plaintiff has acted in bad faith in order
          to prevent a defendant from removing the action.

    28 U.S.C. § 1446(c)(1).

       Defendant argues that removal was allowed because Plaintiff acted
    in bad faith in order to prevent removal within one year by failing to
    serve the complaint within one year. Plaintiff’s counsel filed a
    declaration stating that he did not wait to serve Defendant in order to
Case 2:20-cv-06552-DSF-JEM Document 19 Filed 09/14/20 Page 2 of 3 Page ID #:339




    prevent removal. Instead, Plaintiff’s counsel states that (1) he wanted
    to get more information about Plaintiff’s treatment before serving the
    complaint, (2) he partially lost track of the litigation due to
    understaffing in his office, and (3) it did not occur to him that
    Defendant would remove the case because he had litigated several
    similar cases against Defendant in the past and Defendant had not
    removed despite the presence of diversity jurisdiction. Defendant
    essentially argues that the failure to serve the complaint and the
    failure to serve an order reassigning the case in state court are
    sufficient circumstantial evidence to infer bad faith. Defendant does
    not contest that it had failed to remove previous similar premises
    liability cases litigated against Plaintiff’s counsel.

        The Court finds Defendant has not established bad faith. While the
    failure to serve within one year might be sufficient to establish a prima
    facie showing of bad faith, Plaintiff’s counsel has provided an
    explanation of the failure to serve that Defendant fails to rebut in any
    meaningful manner.

        In a vacuum it may sound unlikely that counsel would fail to serve
    for such a long period, but in the Court’s experience plaintiffs’ lawyers
    often do not prosecute their cases until prodded to do so by the Court.
    This is even true in federal court despite the 90-day (formerly 120-day)
    time limit for service of process explicitly set out in the Federal Rules of
    Civil Procedure. Unfortunately, it is also not at all unbelievable that
    Plaintiff’s counsel failed to prosecute in part because his office lost
    track of the case. The Court has found that this kind of administrative
    failure is all too common in law offices. Combined with Plaintiff’s
    counsel’s evidence-based belief that Defendant was unlikely to remove
    the case, the Court cannot find that Plaintiff failed to serve with the
    intent to avoid removal.




                                         2
Case 2:20-cv-06552-DSF-JEM Document 19 Filed 09/14/20 Page 3 of 3 Page ID #:340




       The motion to remand is GRANTED. The case is REMANDED to
    the Superior Court of California, County of Los Angeles.

       IT IS SO ORDERED.



     Date: September 14, 2020             ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      3
